DETAILED ACTION
Status of this application
1. 	This communication is an office action Non-Final Rejection on the merits in response to the filing of the applicant’s claim amendments/remarks on the RCE filed on 07/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2,3 and 5-18 has been previously withdrawn by the applicant.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirobe et al US PG-Pub (2016/0352138 A1).
Regarding claim 1, Hirobe et al discloses a power transmission unit (Fig. 9) comprising:
a power transmission coil (12B) that transmits electric power in a non-contact manner (see Fig 9 A-C; par. [0018], [0090]); 

a shielding member (21B) that is formed in an annular shape about the axis (see structure in Fig 9A-C), arranged between the power transmission coil (12B) and the communication part (22B) in an intersecting direction intersecting with the axis (see Fig 9A-C disclosing the magnetic body 21B between the power transmission coil 12B and the communication coil 22B), and shields magnetic force generated by the power transmission coil (12B) (see Fig 9A-C; par. [0062], [0090]-[0094]),
wherein the shielding member (21B) is overlapped with the power transmission coil (12B) and both sides thereof in an axial direction along the axis direction are opened when viewed from the intersecting direction (see Fig 9 A-C and par. [0062], [0090]-[0094] disclosing the magnetic body 21B overlaps the coil 12B by being on top of 12B and see both sides are opened when viewed from the intersecting direction, see annotated figure 9B below from Hirobe, US PG-Pub 2016/0352138 A1).

    PNG
    media_image1.png
    197
    326
    media_image1.png
    Greyscale



structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
Regarding claim 4, Hirobe et al discloses the power transmission unit according to claim 1, 
wherein the shielding member (21B) includes a shield wall part that is arranged at a position along the intersecting direction to surround the power transmission coil (12B) so as to shield magnetic force generated by the power transmission coil (12B) (see Figs 3, 9A-C; par. [0062], [0090]-[0094], magnetic body 21 surrounds coil 12B to shield magnetic force), and
the shield wall part is formed such that a gap between wall surfaces opposed to each other in the intersecting direction is widened from one side toward the other side of  the axial direction (see Figs 3, 9A-C and par. [0062], [0090]-[0094] disclosing the magnetic body 21 shielding coil 12B via the shield wall part, see “magnetic field line”).

a magnetic member (11B) that is arranged on the power transmission coil (12B) and includes a magnetic material (see Fig 9A-C; par [0063]: 
“The first magnetic body 11 has a rectangular plate shape and the first coil 12 is arranged on one surface of the plate. The first magnetic body 11 is made of a material with permeability greater than 1, such as ferrite. The first magnetic body 11 has a relative permeability .mu.r1 of, for example, 200 to 2000.”);
the magnetic member (11B) is provided on an opening side of the shielding member (21B) opposite to a counterpart power transmission coil (coil (not shown) from “external device”, Fig 9B-C; such as the “portable wireless terminal” 50 from Fig 5).
Response to Arguments
5.	Applicant’s arguments with respect to claims 1, 4 and 19 filed in the applicant’s remarks on 07/28/2021 have been considered but are moot because the new ground of rejection were necessitated by applicant’s amendment.
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US PG-Pub 2016/0114687 A1), discloses a power receiving device includes: a power receiving unit moved between a first position and a second position and receiving electric power in the second position from a power transmitting unit contactlessly; a movement mechanism moving the power receiving unit to the first position and the second position; and a sensing unit provided at a vehicular body independently of the power receiving unit and sensing the intensity of one of a magnetic field and an electric field formed by the power transmitting unit. The second position is obliquely below the first position with respect to the vertical direction, and the second position has a shorter distance to the sensing unit than the first position. 
Kagami (US PG-Pub 2015/0244181 A1), discloses a power supply system in which an electromagnetic leakage is prevented. A power supply side resonance coil provided to a power supply unit and a power receiving side resonance coil provided to a power receiving unit are housed respectively in a conductive power supply side shield case and power receiving side shield case. The power supply side shield case is formed of a bottom wall covering a side of the power supply side resonance coil spaced apart from the power receiving side resonance coil and a vertical wall erecting from a periphery of the bottom wall, and a ferrite is provided onto surfaces of the bottom wall and the vertical wall.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836